Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/20 has been entered.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U. S. Patent No. 10,198,633 for the same reason as the office action dated 1/31/20.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim(s) 2-3 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
2 recites the limitation "the upper hemisphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4.	Claim 3 recites the limitation "the upper hemisphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
5.	Claim 14 recites the limitation "the upper hemisphere" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 15 recites the limitation "the upper hemisphere" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 7, 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zakhor (US 2009/0110267) in view of Meder et al. (US 7,305,983 B1).

Regarding claim 1, Zakhor discloses a method of calculating one or more shading conditions associated with a structure (see fig. 1; e.g. see ¶ [0024]), comprising: determining a data of a reference roof edge (e.g. see “rooftop” in ¶ [0018]; e.g. see “corners formed by buildings” in ¶ [0023]) relative to an orientation of an aerial image of a structure (e.g. see “aerial image” and “camera pose” in ¶ [0018]); capturing, via an image capture device (e.g. see “camera” in ¶ [0021]), a spherical image at a determined measurement location proximate the structure (e.g. see “Oblique aerial images” in ¶ [0018]); determining a relative data of the 
Although Zakhor discloses shadowing condition (e.g. see “shadows are considered” in ¶ [0018]) and the data of the reference roof edge, it is noted that Zakhor does not disclose calculating one or more shading conditions associated with the structure based on the orientation of the image capture device and wherein the data is an azimuth data. 
However, Meder discloses a shadowing assessment of calculating one or more shading conditions (see “Assessment of insolation on existing building rooftops” in fig. 1) associated with the structure based on the orientation of the image capture device (see “georeferencing of the aerial photograph” in fig. 1), and wherein the data is an azimuth data (see “Orientation (azimuth)” in abstract). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Meder teachings of calculating shadowing based on rooftop orientation into Zakhor shadowing condition for the benefit of properly assessing solar energy potential in an existing structure.

Regarding claims 2 and 15, Zakhor further discloses comprising identifying the lower hemisphere and the upper hemisphere of the at least one spherical image (e.g. see ¶ [0018], wherein anything not of the lower hemisphere is the upper hemisphere). 

Regarding claims 3 and 14, Zakhor further discloses wherein calculating the one or more shading conditions comprises identifying shading objects in the upper hemisphere of the at least one spherical image (see figs. 5A-5B). 

Regarding claim 7, the references further discloses comprising determining a tilt of a roof edge via at least one of the aerial image and one or more tilt measurements of the roof edge (see Meder “slope angles (pitch) in fig. 1). 

Regarding claim 10, the references further discloses wherein the reference roof edge is substantially flat (see Meder fig. 3.3). 

Regarding claim 11, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 12, Zakhor further discloses comprising identifying the at least one measurement location in the aerial image (e.g. see ¶ [0022]). 

Regarding claim 16, Zakhor further discloses wherein determining the relative azimuth of the reference roof edge from the lower hemisphere comprises determining the relative azimuth via a downward rectilinear view (e.g. see ¶ [0023]). 

Regarding claim 17, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

3.	Claims 4-5, 9, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zakhor and Meder in view of Pershing (US 2015/0370929).

Regarding claims 4, 9, 13 and 18, the references do not disclose further comprising determining an orientation of the reference roof edge; wherein the reference roof edge comprises an outer roof edge including at least one of an eave and a ridge. 
However, Pershing discloses a roof estimation further comprising determining an orientation of the reference roof edge (e.g. see ¶ [0010], [0049]); wherein the reference roof edge comprises an outer roof edge including at least one of an eave and a ridge (e.g. see ¶ [0038]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pershing teachings of roof orientation into the references shadowing condition for the benefit of validating the orientation of rooftop for shadowing.

	
Regarding claims 5 and 19-20, the references do not disclose wherein capturing the at least one spherical image comprises positioning an image capture device, including a pole having a spherical camera coupled thereto, at each of the at least one determined measurement location, wherein at least a portion of the spherical camera is positioned above a roof edge of the structure. 
However, Pershing discloses a roof estimation wherein capturing the at least one spherical image comprises positioning an image capture device, including a pole having a spherical camera coupled thereto (e.g. see ¶ [0028]), at each of the at least one determined measurement location, wherein at least a portion of the spherical camera is positioned above a roof edge of the structure (e.g. see ¶ [0046]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Pershing teachings of image capturing setup into the references image capturing of 3D model for the benefit of implementing the capturing of images from an elevated location.



4.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zakhor and Meder in view of Mackenzie (US 2010/0302363 A1).

Regarding claim 6, although the references disclose wherein capturing the at least one spherical image comprises capturing the at least one spherical image with a spherical camera (e.g. see Zakhor camera in ¶ [0021] for oblique image in ¶ [0018]) for determining a view of the at least one spherical image, it is noted that the references do not disclose the particular wherein the camera includes a dual-axis electronic accelerometer for determining a downward view of the at least one image and an upward view of the at least one image.
However, Mackenzie discloses a shade analysis method wherein capturing the at least one spherical image comprises capturing the at least one spherical image with a spherical camera including a dual-axis electronic accelerometer for determining a downward view of the at least one spherical image and an upward view of the at least one spherical image (e.g. see Mackenzie ¶ [0012]). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Mackenzie teachings of spherical image into Pershing captured image for the benefit of accurately determining when the location will be shaded by the solar obstructions.  From this, statistics such as annual shade factor or other suitable measures of shade analysis may be established.


Regarding claim 8, the references do disclose wherein calculating one or more shading conditions comprises calculating one or more shading conditions for a time period for known sun positions during the time period.
However, Mackenzie discloses a shade analysis method wherein calculating one or more shading conditions comprises calculating one or more shading conditions for a time period for known sun positions during the time period (see Mackenzie fig. 9). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Mackenzie teachings of shade analysis with respect to sun position into the references shade analysis for the benefit of determining when the location will be shaded by the solar obstructions.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Brown et al. (US 2015/0213590 A1), discloses computer vision in estimating roof orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485